Citation Nr: 0002055	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-05 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for bilateral plantar 
warts.

4.  Entitlement to service connection for bunions of the 
right foot. 

5.  Entitlement to service connection for varicose veins of 
the left lower extremity.

6.  What evaluation is warranted for the period from August 
25, 1997 for varicose veins of the right lower extremity.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1969, April 1984 to December 1985, and December 1990 to July 
1991 with service in Saudi Arabia.  He also served in the 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The issue concerning an increased evaluation for varicose 
veins of the right lower extremity will be addressed in the 
remand that follows this decision since the Board has 
determined that additional development is warranted.  The 
decision will address the issues concerning service 
connection as noted on the first page of this decision.  
Parker v. Brown, 7 Vet. App. 116 (1994); Holland v. Brown, 
6 Vet. App. 443 (1994); Kellar v. Brown, 6 Vet. App. 157 
(1994).  


FINDING OF FACT

The claims of entitlement to service connection for bilateral 
tinnitus, bilateral hearing loss, bilateral plantar warts, 
bunions of the right foot, and varicose veins of the left 
lower extremity are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for bilateral 
tinnitus, bilateral hearing loss, bilateral plantar warts, 
bunions of the right foot, and varicose veins of the left 
lower extremity are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
tinnitus, bilateral hearing loss, bilateral plantar warts, 
bunions of the right foot, and varicose veins of the left 
lower extremity.  The legal question to be answered initially 
is whether a veteran has presented evidence of a well-
grounded claim; that is, a claim that is plausible.  If a 
well-grounded claim has not been presented, an appeal must 
fail and there is no duty to assist with any further 
development.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that these claims are not well 
grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The service medical records from the veteran's first two 
periods of active duty service (February 1967 to February 
1969 and April 1984 to December 1985) are negative for 
pathology with respect to bilateral tinnitus, bilateral 
hearing loss, bilateral plantar warts, bunions of the right 
foot, and varicose veins of the left lower extremity.  The 
March 1990 enlistment examination report for the Army 
National Guard reveals right ear hearing loss with drainage 
diagnosed as otitis externa.  Nevertheless, the examiner 
found him qualified for enlistment.  The March 1990 report is 
otherwise negative with respect to pathology for bilateral 
tinnitus, left ear hearing loss, bilateral plantar warts, 
bunions of the right foot, and varicose veins of the left 
lower extremity.  The March 1991 redeployment examination 
revealed no pathology with respect to the issues on appeal.  
Specifically, the examiner found that the veteran had normal 
right ear hearing for VA purposes.  Hence, the service 
medical records do not show diagnoses of the disorders 
claimed on appeal.

With respect to the post service medical records, while they 
show that medical examiners have diagnosed the veteran with 
tinnitus, right ear hearing loss, bilateral plantar warts, 
bunions of the right foot, and varicose veins of the left 
lower extremity, the veteran has provided no medical opinion 
linking these conditions to his period of service.  
Furthermore, service connection on a presumptive basis cannot 
be considered because these conditions were diagnosed more 
than a year after his separation from service in July 1991.  
Moreover, there is no post-service medical evidence of left 
ear hearing loss.

In sum, the service medical records are negative for these 
claimed conditions.  Moreover, the veteran has provided no 
competent evidence, i.e., medical or scientific evidence, 
linking bilateral tinnitus, bilateral hearing loss, bilateral 
plantar warts, bunions of the right foot, and varicose veins 
of the left lower extremity to his military service.  As 
noted above, competent evidence of a current disability that 
is medically linked to service is essential in establishing a 
well-grounded claim.  Hence, without competent evidence that 
bilateral tinnitus, bilateral hearing loss, bilateral plantar 
warts, bunions of the right foot, and varicose veins of the 
left lower extremity are linked to service, these claims are 
not well grounded.  Epps.

The Board acknowledges the representative's contention that 
service connection should be granted for varicose veins of 
the left lower extremity pursuant to M21-1 Chapter 50.21 (a) 
Change 415 (April 3, 1986).  This provision essentially 
provides that if service connection for varicose veins in one 
leg has been properly granted, then service connection for 
varicose veins in the other leg is warranted if it develops 
within three years from the day following the date of 
discharge from service, in the absence of an established 
intercurrent cause.  The Board notes, however, that this 
provision does not apply in this case for several reasons.  
First, there is no medical evidence showing that the veteran 
developed varicose veins in the left lower extremity within 
three years from the day following the date of discharge from 
service.

Second, the law has changed since this M21-1 provision was 
written in 1986.  For example, as discussed previously, the 
Court initially requires that a claim be well grounded before 
VA can grant it.  Specifically, the Court has held that a 
claimant must submit competent evidence of a nexus between 
the inservice injury or disease and the current disability, 
and such a nexus must be shown by medical evidence.  Epps.  
To reiterate, in this case the veteran's claim for varicose 
veins of the left lower extremity is not well grounded 
because there is no competent medical evidence linking his 
current disability to service.

With respect to the veteran's testimony that he developed 
bilateral tinnitus, bilateral hearing loss, bilateral plantar 
warts, bunions of the right foot, and varicose veins of the 
left lower extremity as a result of service, the Board notes 
that, while he is certainly capable of providing the 
testimony offered in November 1998, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992). 

In summary, the veteran does not contend that he was exposed 
to acoustic trauma in service.  Although he testified that 
his tinnitus began in 1982-84, the record shows that he was 
not on active duty at this time.  He claimed that his hearing 
loss began during his second tour of active duty.  He first 
noticed his right foot bunions while in Texas during 
training.  He also noticed that plantar warts developed on 
the bottom of his feet.  He recalled that service examiners 
surgically removed corns and calluses from his feet.  He 
alleged that varicose veins developed in both his legs while 
he was in Saudi Arabia 1990-91.  Furthermore, he related that 
service medical providers told him at his separation physical 
in 1991 that an operation would take 6-8 additional months.  
The veteran decided to forego the operation and live with the 
problem.  VA gave him stockings for his varicose veins.  As 
noted, however, the service medical records do not support 
the veteran's testimony. 

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran had bilateral 
tinnitus, bilateral hearing loss, bilateral plantar warts, 
bunions of the right foot, and varicose veins of the left 
lower extremity, and as the appellant has submitted no 
medical opinion or other competent evidence to support, his 
claim that his current disorder is in anyway related to his 
period of service, the Board finds that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims are 
well grounded.  38 U.S.C.A. § 5107.  Since the claims are not 
well grounded, there is no duty to further assist the veteran 
in the development of his claims.  Hence, the benefits sought 
on appeal are denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for bilateral tinnitus, bilateral hearing 
loss, bilateral plantar warts, bunions of the right foot, and 
varicose veins of the left lower extremity is denied.



REMAND

Under 38 C.F.R. § 19.31 (1999), a supplemental statement of 
the case must be furnished to an appellant when additional 
pertinent evidence is received after a statement of the case 
or supplemental statement of the case has been issued.  See 
also 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.37, 
20.1304(c) (1999).

In this case, the veteran appeared before a hearing officer 
at the RO in November 1998.  It appears from the record, 
however, while the RO issued a supplemental statement of the 
case discussing the November 1998 hearing transcript, the 
increased rating issue was not among the issues discussed.  
In addition, the RO should note that Diagnostic Code 7120 was 
amended effective January 12, 1998.

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990). Here, either the amended 
or current rating criteria may apply, whichever are most 
favorable to the veteran. The veteran must be afforded review 
of his case under the new criteria.

The Court has stated that when the Board addresses a question 
in its decision that was not addressed by the RO, the Board 
must consider whether the veteran has been afforded adequate 
notice and opportunity to submit evidence or argument, as 
authorized by law, so that the Board does not prejudice the 
veteran in its opinion by denying those rights.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Here, the veteran must 
be afforded an opportunity to submit evidence and argument in 
response to the new regulations.  The RO must therefore 
review the case, applying the regulations most favorable to 
the veteran, whether new or old, and either issue a new 
rating decision, if an increase is in order, or provide a 
supplemental statement of the case reflecting and referencing 
the new rating criteria.

The failure of the RO to issue a supplemental statement of 
the case in accordance with the provisions of 38 C.F.R. § 
19.31 is a procedural defect requiring correction by the RO.  
38 C.F.R. § 19.9.

Furthermore, in light of a recent decision by the Court the 
Board finds that a remand is necessary in order for the RO to 
consider and document whether a "staged rating" is warranted 
in this case. Generally, separate ("staged") ratings may be 
assigned with respect to original claims for distinct 
separate periods of time during the appeal period where the 
disorder improves or worsens based on the facts found.  The 
Court recently discussed the application of "staged ratings" 
with respect to original claims in Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein the Court noted that the 
distinction between an original rating and a claim for an 
increased rating was important in terms of determining 
whether the original rating on appeal was erroneous.  Id. at 
125.

In light of the foregoing it appears that "staged ratings" 
may apply in this case because the evidence shows that the 
veteran's varicose veins of the right lower extremity may 
have at one point worsened and then later possibly improved.  
Fenderson.

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:


1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him recently for his 
service-		connected varicose veins 
of the right lower extremity.  With any 
necessary authorization, the RO should 
attempt to obtain and associate with the 
claims folder copies of all pertinent 
treatment reports identified by the 
veteran which are not currently of 
record.   Once received, these records 
should be associated with the claims 
folder.  

2.  The veteran should be scheduled for a 
VA peripheral vascular examination in 
order to determine the severity of his 
varicose veins.  All indicated tests and 
studies should be performed.  The claims 
file, a copy of this remand, and the old 
and new criteria for Diagnostic Code 7120 
must be made available to the examiner 
for use in the study of the veteran's 
case and the examiner should note in 
writing that the claims file and the old 
and new criteria of Diagnostic Code 7120 
were provided.  The examiner should first 
list the findings in relationship to the 
old criteria and state that the findings 
are in relationship to that criteria and 
then make findings in relationship to the 
new criteria and state that findings are 
in relationship to the new criteria.

3.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  


4.  The RO should adjudicate the claim as 
styled on the title page of this remand 
with consideration given to all of the 
evidence of record.  Fenderson.  The 
Board notes that this "original" claim is 
a different claim than the claim for an 
"increased evaluation" set forth in the 
statement of the case.  As such, the RO 
must specifically document their 
consideration as to whether a "staged 
rating" either up or down, as discussed 
in Fenderson, is warranted.

5.  Then, the veteran should be furnished 
with a supplemental statement of the case 
addressing any evidence pertaining to the 
claim for the appropriate evaluation for 
the period from August 25, 1997 for 
varicose veins of the right lower 
extremity, which was received subsequent 
to the July 1998 supplemental statement 
of the case.  All pertinent laws and 
regulations must be provided to the 
veteran.  The veteran and his 
representative should then be afforded an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates absolutely no opinion as to the 
ultimate outcome of this case.  The above descriptions only 
suggest that a staged rating for a higher or lower rating is 
a possibility in this case.  They should not be read as 
mandating that a staged rating be entered.  The purpose of 
this remand is to ensure that the veteran is afforded due 
process of law.  The appellant need take no action until 
otherwise notified.  While this case is in remand status, the 
appellant and his representative may submit additional 
evidence and argument on the appealed issue.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995). 



		
	NADINE W. BENJAMIN
Acting Member, Board of Veterans' Appeals

 

